Citation Nr: 0002593	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-17 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's verified periods of active military service 
extended from November 1945 to December 1945 and from 
December 1949 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied 
service connection for frostbite of the feet, a neck 
disorder, and a low back disorder.

In September 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran's service medical records have been destroyed 
and are unavailable.  

3.  There is no competent medical evidence of any foot 
disability resulting from frostbite.

4.  There is competent medical evidence of current 
degenerative disc disease and arthritis of the veteran's 
cervical spine and lumbosacral spine.  

5.  The earliest medical reports dealing with any cervical 
spine and/or low back disability are dated almost 10 years 
after service and do not relate the disorders to the 
veteran's military service.  

6.  There is no post service medical evidence showing 
continuity of symptomatology associated with the veteran's 
neck and low back disorders.  

7.  There is no medical opinion, or other competent evidence, 
linking the veteran's current cervical spine and lumbar spine 
disorders to the veteran's active military service.  


CONCLUSION OF LAW

The appellant has not presented a well grounded claims for 
service connection for frostbite of the feet, a cervical 
spine disorder, and a lumbosacral spine disorder, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to these claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is that he sustained several injuries 
during service and that he suffers from current disabilities 
as a result.  Specifically, he asserts that he suffered cold 
injury to his feet, frostbite, along with a neck injury and a 
low back injury during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had frostbite, a neck injury, and 
a low back injury during service; (2) whether he has any 
current frostbite, cervical spine, and/or lumbosacral spine 
disability; and, if so, (3) whether the current disabilities 
are etiologically related to active service.  The Board 
concludes that medical evidence is needed to lend plausible 
support to the second and third issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay evidence may be 
sufficient to support the first issue in this case, 
especially considering that the veteran's service medical 
records have been lost or destroyed.  Caluza, 7 Vet. App. at 
506; Layno, 6 Vet. App. at 469, citing Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).

The RO has attempted on numerous occasions to obtain copies 
of the veteran's service medical records and service 
personnel records.  On each occasion the RO was informed by 
the National Personnel Records Center (NPRC) that the 
veteran's records were destroyed by fire and are unavailable.  

VA has a heightened obligation to search for alternate 
medical records when service medical records are not 
available and must also provide an explanation to the veteran 
regarding VA's inability to obtain his service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The RO requested information from the veteran and, using this 
information, attempted to secure alternate service department 
medical records related to the veteran.  However, this search 
was unsuccessful.  There are no service medical records 
available.  

A considerable volume of private medical records have been 
submitted in support of the veteran's claim.  Most of these 
are records related to treatment of the veteran's diabetes 
and heart disease and are unrelated to the veteran's claims.  
An April 1977 private examination report reveals that the 
veteran had complaints of neck and back pain and indicated a 
history of such pain dating back to 1968.  X-ray examination 
was conducted.  The diagnosis was "generalized hypertrophic 
arthritis, cervical and lumbosacral spine."  There are other 
treatment records dated in 1976, 1977, and 1978 which show 
that the veteran had continued complaints of neck and low 
back pain.  

Private medical records dated in June 1990 reveal that the 
veteran had complaints of leg pain.  A July 1991 private 
treatment record reveals that the veteran had complaints of 
pain and a burning sensation in his legs.  The treating 
physician noted some varicose veins on the legs.  

In July 1994 a VA Compensation and Pension examination of the 
veteran was conducted.  The veteran reported having a neck 
injury and frostbite of the feet during service.  He had 
complaints of neck and low back pain along with complaints of 
a burning sensation in his feet.  Examination of the 
veteran's feet was normal with no abnormalities or 
deformities noted by the examining physician.  The feet were 
warm and sensory examination was normal.   The physician's 
diagnosis was "history of frostbite injury to feet with no 
objective clinical criteria at this time."  Examination of 
the veteran's cervical spine and lumbar spine revealed 
limitation in ranges of motion.  X-ray examination of the 
cervical and lumbar spine revealed disc space narrowing and 
osteophytes at multiple levels.  

In November 1997 a private medical examination of the veteran 
was conducted.  The examination report indicates that the 
veteran's feet were examined.  The report states "feet:  
appear normal.  Nails are well trimmed.  No bony deformity or 
areas of callus formation.  Sensory exam to pinprick and 
vibratory shows normal thresholds."  

There were several lay statement submitted on the veteran's 
behalf.  Two were submitted by co-workers and were dated 
April 1996.  These statements are from people who worked with 
the veteran subsequent to his service and state that the 
veteran had frostbite during service.  One stated that "it 
was well known by myself and most of his co-workers that 
while in the military and stationed in Europe, his feet were 
severely frost bitten.  Parts of his feet were removed by a 
local doctor . . ."  The veteran's brother also submitted 
statements on his behalf indicating that the veteran had the 
injuries he claimed he had during service.  The Board notes 
that these statements are essentially based on history 
provided by the veteran and are not made by people who served 
with the veteran.  Moreover, the lay statement asserting that 
parts of the veteran's feet were removed as a result of 
frostbite injury is clearly unreliable in view of the 
competent medical evidence of record showing that the 
veteran's feet are normal and without deformity.  

The veteran has presented testimony at two hearings.  Most 
recently he testified at a hearing before the undersigned 
member of the Board in September 1999.  The veteran testified 
that he incurred frostbite to his feet during service along 
with neck and low back injuries.  "The appellant's 
evidentiary assertions must be accepted as true for the 
purpose of determining whether the claim is well grounded.  
Exceptions to this rule occur when the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion."  Samuels 
v. West, 11 Vet. App. 433, 435 (1998).  

The veteran's service medical records have been destroyed and 
are unavailable.  However, the veteran is competent to 
testify as to the occurrence of an injury.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  In addition, the 
veteran presented testimony at his personal hearing in 
September 1999 that he sustained injury to his back when he 
fell during a mortar attack while he was trying to retrieve 
abandon vehicles.  See Transcript of Hearing, p. 10, 
September 16, 1999; See also 38 U.S.C.A. § 1154(b) (West 
1999).  As such, the Board acknowledges that the veteran did 
have frostbite to the feet as well and a neck and low back 
injury during service.  However, there are other reasons why 
the veteran's claims fail.  

The veteran has claimed entitlement to service connection for 
the residuals of frostbite of the feet.  The evidence 
provided by the 1994 VA examination and the 1997 private 
medical examination reveals that the veteran's feet are 
normal.  Simply put, there is absolutely no competent medical 
evidence of any foot disability.  Therefore he does not meet 
the first element required for the claim for service 
connection for frostbite of the feet to be well grounded.  
See Caluza, 7 Vet. App. at 506.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. § 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

The veteran has also claimed service connection for a 
cervical spine (neck) disorder and a lumbosacral spine (low 
back) disorder.  The Board acknowledges that the competent 
evidence of record reveals that the veteran currently has 
arthritis and degenerative disc disease of the cervical spine 
and lumbosacral spine.  The Board also acknowledges that he 
did suffer neck and low back injuries during service, as he 
has testified.  However, these claims fail because of a lack 
of medical nexus between the currently-shown arthritis and 
degenerative disc disease and the injuries sustained during 
service many years previously.  Kessel v. West, 13 Vet. App. 
9, 16 (1999) (38 U.S.C. § 1154(b) does not provide a 
substitute for sufficient evidence of a causal nexus between 
a disability sustained during service and a current 
disability).  The earliest evidence of any spine disorder is 
an April 1977 private medical report that notes a history 
back pain dating back to 1968, which is approximately 9 years 
after the veteran separated from service.  

In all of the medical evidence of record there is no medical 
opinion that in any way relates the veteran's current neck 
and low back disorders to his military service or to the 
injuries that he incurred during service.  

The veteran's sworn testimony, as well as his written 
statements, is not competent evidence to establish the 
etiology of his disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination that his current back pain and neck disorders 
are the results of injuries over three decades ago rather 
than the result of any other intercurrent cause.  See 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran fails to show the required nexus between his 
current cervical spine and lumbosacral spine disabilities, 
and any in-service disease or injury he incurred.  See 
Caluza, 7 Vet. App. at 506. There is no medical evidence 
establishing a link to the veteran's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  Regulations 
require a continuity of symptomatology to link the post-
service symptoms to injury during service when the fact of 
chronicity in service is not adequately supported.  38 C.F.R. 
§ 3.303(b) (1999).  

Therefore veteran does not meet the third element required 
for the claims for service connection for a neck disorder and 
low back disorder to be well grounded.  See Caluza, 7 Vet. 
App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).











	(CONTINUED ON NEXT PAGE)


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for frostbite of the feet is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for a neck disorder is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for low back disorder is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

